The decedent involved in this case died prior to October 1, 1933, so the 1933 Probate Act (Chapter _______) is not applicable, I find nothing in the 1892 Revision of phraseology of Section 4648 C.G.L. 2928 R.G.S., to support the defendant in error's contention that a sweeping and revolutionary reversal of the meaning of the original statute, as it had been construed by the Court in Semmis v. Wightman, 31 Fla. 10, 12 Sou. Rep. 536, was contemplated by the Legislature, since repeals and amendments by implication are not favored. Therefore, I think the judgment was erroneous and should be reversed. The statute itself as it appears in the books bears the caption "Extensions in Time of Limitations" and I think such is still the expressed statutory intent when read in the light of the caption by which the Legislature itself has described its enactment.